DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, claims 1-7, 15-16, 18 and 19 in the reply filed on 02/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-14, 17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “determination unit”, “generation unit”, “registration unit”, “captured image data acquisition unit” and “extraction unit” in claim 1-7 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manabe et al (“Manabe” hereinafter, JP 2014229274 A, a copy of translation is attached).
As per claim 1, Manabe discloses an image processing apparatus that generates image data for forming a marker to be arranged on a surface of an object on a base material (abstract and paragraph [0001], [0016] and [0055], Manabe teaches a method/system for generating an insertion image with a marker on a mug, see figures 8, 11-15), the image processing apparatus comprising: a determination unit configured to determine, based on information about a curvature of the surface of the object (paragraphs [0042]-[0043], the curved surface of a cylindrical object, mug, is determined), an interval between a plurality of marks (paragraph [0043]-[0045], the inter-distance between at least first group points is determined, see figure 6), in the marker, including a feature representing a shape of the surface of the object (as shown in figure 4b, the marker image data including the claimed feature representing a shape of the surface, which is the distance between at least two points that is determined based on the rotational amount, radius of the cylindrical object); and a generation unit configured to generate the image data based on the interval between the marks determined by the determination unit (paragraph [0052], figures 9-11 for printing the curved surface image onto a cylindrical object).

As per claim 5, as explained above in paragraph [0052] and figure 9-11, a printer is used to print the image onto a cylindrical object.
As per claim 6, Manabe discloses a captured image data acquisition unit (a digital camera, paragraph [0030]) configured to acquire captured image data obtained through image capturing performed in such a manner that the surface of the object on which the marker formed by the forming unit is arranged and the marker are included in an image capturing range (see figure 5 for capturing marker image); and an extraction unit configured to extract, as a feature, a pattern included in the marker in a captured image represented by the captured image data (as shown in figure 5, the marker image pattern is extracted).
As per claim 7, Manabe discloses a generation unit configured to generate shape data representing the shape of the surface of the object based on the feature extracted by the extraction unit (see figures 6-7 for generated shape data representing the shape of a cylindrical object based on extracted marker image).
As per claim 15, Manabe discloses wherein the information about the curvature of the surface of the object includes a value of the curvature or a value of a curvature radius (see direction data, rotation amount, in paragraph [0042] and radius of 33 in paragraph [0052]).
As per claim 16, see explanation in claim 1.
As per claim 18, see explanation in claim 1, and see figures 9-11 for printing at least three points on a mug, and the curvature represents the shape of the surface of the object.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Manabe in view of Usuda et al (“Usuda” hereinafter, U.S.P.N. 7,526,122 B2).
As per claim 4, Manabe teaches creating an insertion image with marker and the additional image feature as shown in figure 8 and 11-14. However, Manabe does not teach registering the image and the marker and display a list of pieces of information about registered the image data and the marker. 
Usuda teaches an object identification code, Umark, for identifying information based on different Umark figure (see figures 3-6), and each of the figures is registered and corresponds to a piece of information (see figure 8 for display).
Manabe and Usuda are combinable because they are from the same field of endeavor, ie. pattern/code recognition.
.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TOM Y LU/Primary Examiner, Art Unit 2667